 211302 NLRB No. 37MAPLEVIEW NURSING HOME1The Respondent has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative law judge's
credibility resolutions unless the clear preponderance of all the relevant evi-
dence convinces us that they are incorrect. Standard Dry Wall Products, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully ex-
amined the record and find no basis for reversing the findings.In the seventh par. of sec. II of the judge's decision, the judge inadvertentlystated: ``On February 27, 1989, Kanable, together with four other nurses aides
and LPN's met with Meddaugh.'' The record reveals that, on February 23,
1989, Kanable, together with three other licensed practical nurses, met with
Meddaugh. In the 15th par. of the same section, the judge also inadvertently
stated: ``She did not show this evaluation to Kanable....'' We find that he
meant to state, ``She did not show this warning notice to Kanable ....''
These inadvertent errors do not affect the validity of the judge's ultimate con-
clusions.In affirming the judge's credibility resolutions, we find it unnecessary torely on his finding in par. 14 of sec. II of his decision, where he finds one
particular example of Carnevale's testimony to be ``incredible.'' The testimony
he refers to in that paragraph is consistent with previous testimony.In the absence of exceptions, we do not pass on the judge's failure to ad-dress and rule on the complaint allegations that the Respondent violated Sec.
8(a)(1) of the Act on March 7, 1989, by issuing a verbal warning to Kanable,
and on April 6, 1989, by issuing a performance evaluation with a below-aver-
age rating to Kanable.2We shall modify the Order to provide the usual expunction remedy for thistype of case.Mapleview Nursing Home, Inc., d/b/a MapleviewNursing Home and Patricia Kanable. Case 1±CA±26473March 27, 1991DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn May 30, 1990, Administrative Law Judge Thom-as A. Ricci issued the attached decision. The Respond-
ent filed exceptions and a supporting brief, and the
General Counsel filed a brief in support of the judge's
decision.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order as
modified.2ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Mapleview Nursing Home,Inc., d/b/a Mapleview Nursing Home, Washington,
Massachusetts, its officers, agents, successors, and as-
signs, shall take the action set forth in the Order as
modified.1. Substitute the following for paragraph 2(a).
``(a) Offer Patricia Kanable immediate and full rein-statement to her former job or, if that job no longer
exists, to a substantially equivalent position, without
prejudice to her seniority or any other rights or privi-leges previously enjoyed and make her whole for anyloss of wages or benefits resulting from her discharge,
to be computed in the manner prescribed in F.W.
Woolworth Co., 90 NLRB 289 (1950), with interest inaccordance with New Horizons for the Retarded, 283NLRB 1173 (1987).''2. Insert the following as new paragraph 2(b) andreletter subsequent paragraphs.``(b) Remove from its files any reference to the un-lawful discharge of Patricia Kanable and notify her in
writing that it has been done and that the discharge
will not be used against her in any way.''3. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
discharge you or in any other mannerdiscriminate against you in retaliation for protected,
concerted group activity.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
offer Patricia Kanable immediate and fullreinstatement to her former job or, if that job no longer
exists, to a substantially equivalent position, without
prejudice to her seniority or any other rights or privi-
leges previously enjoyed and WEWILL
make her wholefor any loss of wages or benefits resulting from her
discharge, less any net interim earnings, plus interest.WEWILL
notify Patricia Kanable that we have re-moved from our files any reference to her discharge
and that the discharge will not be used against her in
any way.MAPLEVIEWNURSINGHOME, INC.,D/B/AMAPLEVIEWNURSINGHOMEAvrom J. Herbster, Esq. and Kathleen Matthews, Esq., forthe General Counsel.Paul E. Stanzler, Esq. (Burns and Levinson), of Boston,Massachusetts, for the Respondent.Ms. Patricia Kanable, of Hinsdale, Massachusetts, in person.DECISIONSTATEMENTOFTHE
CASETHOMASA. RICCI, Administrative Law Judge. A hearingin this proceeding was held on November 6, 7, and 8, 1989,
at Pittsfield, Massachusetts, on complaint of the General 212DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Counsel against Mapleview Nursing Home, Inc. (the Re-spondent or the Company). The complaint issued on August
16, 1989, on a charge filed on June 29, 1989, by Patricia
Kanable, an individual (the Charging Party). The issue pre-
sented is whether, as alleged in the complaint, Kanable was
discharged in violation of Section 8(a)(1) of the statute.
Briefs were filed by the General Counsel and the Respond-
ent.On the entire record, and from my observation of the wit-nesses, I make the followingFINDINGSOF
FACTI. THEBUSINESSOFTHERESPONDENT
The Respondent, a corporation, with an office and placeof business in Washington, Massachusetts, is engaged at that
location in providing health care and nursing services. Annu-
ally, in the course of its business, it derives gross revenues
in excess of $100,000. Annually, in the course of that busi-
ness, it purchases and receives at that location products,
goods, and materials valued in excess of $50,000 directly
from points outside the Commonwealth of Massachusetts. I
find that the Respondent is an employer within the meaning
of the Act.II. THEUNFAIRLABORPRACTICE
This is a very simple case. Apart from short breaks inservices in 1965 and 1983, Patricia Kanable worked for this
Company for 25 years, from 1960 to the day of her dis-
charge in 1989. Starting as a nurses aide and dishwasher, she
progressed to licensed practical nurse (LPN) and finally to
registered nurse (RN). In February 1989, on or about Feb-
ruary 23, together with four other employees, Kanable com-
plained to the director of the nursing home, its chief adminis-
trator, about problems they were having on the job because
of the too frequent absences of Donna Carnevale, the director
of nursing, who normally supervises them and considers their
day-to-day problems with the many resident patients they
take care of. Toni Meddaugh, the administrator, then talked
with Carnevale about that complaint. On April 13, with no
previous notice or warning, Carnevale discharged Kanable.
Did Carnevale discharge that nurse because for a long time
she had been an intolerable, inefficient, disobedient, and of-
fensive employee, or in retaliation for her concerted statutoryprotected activity in complaining about the chief nurse's ex-
cess absences?There is a pervasive question of credibility betweenKanable and Carnevale on this record. Kanable detailed her
employment history with this Company, explaining how she
had always got along well with management. Carnevale
whose testimony covers about 200 pages of the transcript,
spoke without end about the employee's past insubordination
and continuing errors which had long endangered the lives
of the residents and made possible the closing down of the
Nursing Home by the State Inspection Authorities. On this
total record, which of them is to be believed?Before getting to that question, which goes to the heart ofthe case, there are certain very undisputed facts which must
be considered. This Company has a long-established system
of issuing record warnings to its employees for violations of
work rules and all other forms of misbehavior or incom-
petence of the job. Some are signed by the employees whenthey are put in the files and some are not. All of them aremaintained in the employee's personal files. Not once,
throughout her long employment here, was a warning issued
to Kanable or put in her file. I cannot think of a more sig-
nificant fact in a case of this kind.There is an evaluation made once a year, always on aboutAugust, of each employee. The last one made of Kanable
was in August 1988. Among its comments are the following:
``skill-yes, knows administrative duties well'' ``work habits
... yes ... well organized and meticulous'' ``attendance

... is excellent'' ``cooperations ... gets along well with

nursing assistants'' ``performance evaluation ... above av-

erage.'' ``Potential ... excellent.''
During the last 2 years of her employment Kanable wasa student at a local college towards becoming a registered
nurse. To facilitate her attendance there her hours of work
were scheduled so as to make it possible for her to get to
the school on time everyday. For about 3 years, during the
period Kanable was going to the college, the Respondent re-
imbursed her a ``percentage'' of the tuition it cost her. In
May 1987, while a student at the college, Kanable was given
a special award ``for demonstrating the greatest efficiency in
providing nursing care'' and in January 1989, just 3 months
before her discharge, Kanable was selected as ``employee of
the month'' of the nursing home. She received a wristwatch
with the award. Signed by Meddaugh, the administrator, the
award certificate reads as follows:Now gives honorable recognition for its superior jobperformance, in supporting, positive attitude, a coopera-
tive effort with co-workers and a noted spirit of dedica-
tion to maintaining the highest quality of life for those
residents served here, Patricia Kanable has been se-
lected to be the employee of the month.What better objective evidences can there be to prove thatthroughout her employment Kanable was as perfect an em-
ployee as any nursing home could want and that the Re-
spondent was well aware of the fact? About 1 month after
complaining to management about necessary improvements
and conditions of employmentÐin the interest of the
Company!ÐKanable was fired.On February 27, 1989, Kanable, together with four othernurses aides and LPNs met with Meddaugh, the director, and
spoke of their concerns about not being able to fulfill their
regular duties in the frequent absences of Carnevale, their
immediate supervisor. This position, and the reason for their
request for assistance, is best stated in Kanable's words at
the hearing, uncontradicted by anyone. ``The families of the
residents would call, and they would have questions that they
wanted answered by the Director of Nursing, and since she
wasn't there, we would have to substitute and answer them
the best we could. The patients, themselves, would have
questions that they wanted to speak to Donna about because
they relied on her. She was a status symbol in the Nursing
Home. The Nurse's Aides had questions that they wanted to
speak to Donna about, and she wasn't there to answer them,
and she would leave them notes or the Nurse's Aides would
leave her notes.''Meddaugh told the girls she would think about the prob-lem and would get back to them. When Carnevale returned
to work a meeting of all the licensed nurses was held, where 213MAPLEVIEW NURSING HOMEthey were given a detailed statement of their duties.Meddaugh told the employees then that they were being
``unfair to Donna because her mother was ill and making her
work very difficult.'' The meeting closed inconclusively.About a week later Kanable telephoned Terry Clark,whose office is in a city in Ohio, and who was personal di-
rector of HCR, the parent company which owns the
Mapleview Nursing Home here involved. Clark was not in,
and Kanable spoke to the girl in the office. She said she was
calling from Mapleview Nursing Home and explained the
problem the nurses aides were having, ``that Donna wasn't
in the building and that it was making lifeÐour work much
harder ....'' The girl asked for Kanable's name, but she
refused to give it. She identified the girls who had voiced
the complaint ``only with years of service, with their approx-
imate years of service.'' The girl said she would pass the
message to Clark.On March 22, Clark came to the Nursing Home and metwith all the licensed nurses. He started by reading what the
secretary had written down, ``that I [Kanable] had told him
of the problem.'' When Clark asked who had made the call
no one answered. After saying that ``what was decided be-
tween the Director of Nursing [Carnevale] and the Adminis-
trator Meddaugh was alright with him,'' he refused to hear
anymore about the problem. He did say that the Nurses
``were being heartless about Carnevale.'' One of the nurses
present, Michele LaPier, testified without contradiction, that
when talking about the telephone message he had received,
Clark also said, ``Whoever had called was the one with the
twenty-seven years of service.'' That the Respondent knew
that Kanable was not only one of the activists in the con-
certed activity but the most active among them could not be
clearer on this record.And finally, there is the question of timing. Three monthsafter giving an employee a gift and an honor certificate for
outstanding performance, 2 or 3 weeks after admitting its
knowledge of her pressing position in perfectly protected
concerted activity, the Respondent discharges the longest em-
ployee among its total complement, an employee who had
not once in 29 years of service been issued a formal criticism
of any kind. I find that this record proves a perfect prima
facie case in support of the complaint. There is no direct evi-
dence of animus against Kanable because of her concerted
activity, and this is one fact the Respondent relies heavily in
defense. The Board has repeatedly held that direct evidence
of discrimination is not necessary to support a finding of ille-
gality and that such an intent be established by circumstantial
evidence on the record as a whole. Abbey's TransportationServices, 284 NLRB 698 (1987).The last question therefore becomes: Did the Respondentcome forth with a convincing affirmative defense of dis-
charge for cause sufficient to offset the prima facie case
proved by the General Counsel? Wright Line, 251 NLRB1083 (1980). I think not.The testimony relating to Kanable's alleged incompetencewas offered entirely by Carnevale, the head nurse and super-
visor in charge of all the LPNs and nurses aides. Her storyÐ
page after page of repetitive details about the aide's careless
errors and deliberate violations of safety work rules, is the
most unbelievable retailing of the past. Again and again she
was evasive, she equivocated, she refused to answer ques-
tions directly, she contradicted herself, and in its totality, herstory conflicted with her admitted actions in the past. Whenan affirmative defense of discharge for just cause is false, the
persuasiveness of the General Counsel's prima facie case isgreatly strengthened. This is an old principle of Board law.
Shattuck Denn Mining Corp., 151 NLRB 1329 (1965), enfd.362 F.2d 466, 470 (9th Cir. 1966).Carnevale started her story by saying she decided to re-view Kanable's past record as a result of a meeting she had
with a certain Theresa Hinkell, a consultant from the head-
quarters of the parent corporation who visits homes on rare
occasions. It was in consequence of this conservation, held
February 29, according to her, that Carnevale studied all the
past records of Kanable's work with the patients. From her
testimony: ``What did you say and what did she say? A. I
had a concern about Patty Kanable. I don't think I mentioned
her even by name. I said charge nurse and some problem
with new order for antibiotics.'' ``I said that I was concerned
about a decline and attitude problems, and some complaints
by the other nurses to me about her. Did you rely those com-
plaints toÐhold on, to Ms. Hinkell? A. Yes.'' Yet, in the
middle of her testimony Carnevale had also said, ``I don't
think I mentioned her [Kanable] by even her name.'' This
is but one example of the witness' incredible testimony.Hinkell also testified. She said that at that meeting on Feb-ruary 29, she advised Carnevale ``to start and document inci-
dents and keep careful documentation of their concerns.''
This was the consultant saying the supervisor should in the
future make records of employees errors. But that was not
what Carnevale did. She went back and carefully examined,
according to her testimony, all the patient records that
Kanable had ever dealt with. From all those old records she
prepared a list of errors by Kanable that included alleged er-
rors dating back to December 1988. On March 7, a week
after her talk with Hinkell, she made up a warning notice for
Kanable's file. It lists a number of errors and violations by
Kanable dating back to December 1988. She did not show
this evaluation to Kanable, which is the standard practice in
the nursing home. On April 6 she made up what she called
an evaluation of Kanable which called her performance
``below average.''By April 13, Carnevale had prepared still another listingof Kanable's past violations. This one, four pages long, in-
cludes details of about 30 incidents. When Kanable saw that
list of errors she noticed the word ``insubordination.'' With-
out looking at it further she refused to sign it. That same day
Kanable was discharged.In her testimony, Carnevale spoke of practically every oneof those past incidentsÐmany going back to 1988, and ex-
plained, an unintelligible jargon, just what had happened
long ago. Some she said she understood from the old re-
corded documents; others she said he recalled the things hav-
ing happened with her personal participation. Shown the
many old documents on the witness stand Kanable spoke of
them differently. She explained how what had happened was
but the normal way of doing things. She recalled talk of
some of them at the time with her superiors. While there ap-
pears disagreement between the two witnesses as to the
meaning of this or that in the countless entry on those
records, one part of Kanable's testimonyÐwhich I consider
the determinative factor hereÐis uncontradicted. And it is
that during not one of all those incidents did Carnevale ever
criticize her or find fault with anything she had done! Be- 214DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.tween the two, there is no doubt in my mind that Kanablewas telling the truth and Carnevale was lying throughout.If there is any doubt about the credibility finding it iscompletely cleared by the following truth, a matter without
question on this record. Carnevale's job description contains
the following: ``spot check nursing records periodically to
ensure their upkeep.'' From her testimony: ``Q. What is your
job again; your duty is what? The witness: It's my duty as
head nurse to know about these mistakes, know for the sur-
veyor whose going to ask me. ...'' ``Q.: Again referring

to your concerns about the potential impact of recordation
error on patients, as part of your job responsibilities you,
yourself, in fact, did periodic audits of the records; did you
not? A. No. I did spot checks.''From all this it follows that when Carnevale, after the con-certed activity which she resented, started studying old
records, all she was doing was attempting to create a false
record of violations by Kanable to have a colorable defene
for the discharge which she had already decided on. She al-
ways knew what was in those records, because it had always
been her duty to keep looking at them. She had only a short
time earlier praised the employee for her excellent, outstand-
ing work performance. And her oral testimony about those
various alleged violations is utterly unconvincing. There is
no need to keep repeating here all the meticulous details
about what she keep relating. It is enough to find her entire
attempt to create an ex post facto defense false.As a belated defense to the complaint, not mentioned inits answer, the Respondent asserted at the hearing that all its
LPNsÐthere are eight of them in this homeÐare supervisors
within he meaning of the Act, and that therefore the com-
plaint must be dismissed regardless of any illegal motive.
Again, credibility between Kanable and Carnevale.Kanable detailed her duties very explicitly. She neverhired or fired any employee; she never recommended any
such actions. She never had anything to do with discipline,
nor was she asked for such recommendations. She helps the
aides when necessary but does not assign work to them. She
may not transfer an employee from one assignment to an-
other. She never approved or authorized overtime by anyone.
She keeps no records and has nothing to do with employees
evaluations. Finally, as proved by documents in evidence,
she has nothing to do with issuance of criticisms or warn-
ings. A number of such dated warnings from the files of em-
ployeesÐcovering 1988 and 1989, were received in evi-
dence. Everyone is made out and signed by Carnevale as a
supervisor. Only one, made out 5 months after Kanable's
discharge, was also signed by an LPN; it is a criticism with
no disciplinary action.Against this Carnevale said an LPN can ask an aide to re-main after her scheduled shift ends if necessary to care for
a patient, and also can ask an aide to go from one section
of the home to another when needed. Carnevale also testified
that the LPNs have authority ``to write them [the aides] a
written warningÐverbal warning.'' Then she added that peo-
ple in Kanable's position also ``have the right to evaluateand write up a nurses aide.'' The witnesses offer no records
to support her testimony, and the ones in evidence belie her
story. I do not credit the witnesses at all. If in fact the nurses
aides in the past were authorized to run the home with only
the LPNs as supervisors, and if in fact they normally do that,why would the LPNs have complained about Carnevale's ab-sences making their lives more difficult?The General Counsel correctly contends that supervisorystatus is not proved by authority exercised in a routine, cleri-
cal, or sporadic manner, as shown here. Ohmite, Co., 290NLRB 1030 (1988). I found that Kanable was not a super-
visor within the meaning of the Act.In sum I find that the Respondent discharged Kanable onApril 14, 1989, in retaliation for her protected concerted ac-
tivity and thereby violated Section 8(a)(1) of the Act.III. REMEDYIn having been found that the Respondent discharged Pa-tricia Kanable in violation of the statute, it must be ordered
to reinstate her to her prior employment and to make her
whole for any loss of earnings she may have suffered be-
cause of the illegal discrimination against her. The Respond-
ent must also be ordered to cease and desist from committing
any further violations of the statute.IV. THEEFFECTOFTHEUNFAIRLABORPRACTICE
ONCOMMERCE
The activities of the Respondent set forth in section II,above, occurring in connection with the operations of its
business, have a close, intimate, and substantial relationship
to trade, traffic, and commerce among the several States and
tend to lead to labor disputes obstructing commerce and the
free flow of commerce.CONCLUSIONSOF
LAW1. By discharging Patricia Kanable on April 14, 1989, theRespondent has violated and is violating Section 8(a)(1) of
the statute.2. The aforesaid unfair labor practice is an unfair laborpractice within the meaning of Section 2(6) and (7) of the
Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended1ORDERThe Respondent, Mapleview Nursing Home, Inc., d/b/aMapleview Nursing Home, Washington, Massachusetts, its
officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Discharging or in any other manner discriminatingagainst its employees in retaliation for their protected, con-
certed group activity.(b) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of the rights
guaranteed in Section 7 of the Act, or to refrain from any
or all such activities.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer Patricia Kanable reinstatement to her former em-ployment and make her whole for any loss of pay or benefits
she may have suffered by reason of the Respondent's dis-
crimination against her, with interest there are to be com- 215MAPLEVIEW NURSING HOME2If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-tions Board'' shall read ``Posted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor Relations Board.''puted in the manner prescribed in F.W. Woolworth Co
., 90NLRB 289 (1950), and New Horizons for the Retarded, 283NLRB 1173 (1987).(b) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(c) Post at its place of business in the Nursing Home, inWashington, Massachusetts, copies of the attached notice
marked ``Appendix.''2Copies of the notice, on forms pro-vided by the Regional Director for Region 1, after beingsigned by the Respondent's authorized representative, shall
be posted by the Respondent immediately upon receipt and
maintained for 60 consecutive days in conspicuous places in-
cluding all places where notices to employees are customar-
ily posted. Reasonable steps shall be taken by the Respond-
ent to ensure that the notices are not altered, defaced, or cov-
ered by any other material.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.